Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	In claim 5, there is a space needed between 9 and inches in the third line. 
	In claim 7, the aluminum thickness needs a unit, e.g. mm, inch, cm, mil etc.;  0.060 ?. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is a method of baking using the baking container defined by claims 1-18. A logical stepwise procedure is putting the water capture platform at the bottom of the container, inserting the baking platform carrying the pieces of dough (outer troughs) and ice (middle trough), placing the lid of the baking container and putting the charged baking container into the oven for a period of time for steaming the dough. The lid is removed for the second part of baking to cause the browning of bread surface.  

The preheating stage recites that water capture platform is placed in the baking container, the details of positioning after placing the water capture platform into the baking container after heating is confusing. Furthermore, heating the baking container before inserting the baking panel into the container does not appear to be logical. 
The language of claim 19 requires some refinement/clarification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (EP 0 824 863, hereinafter R1) in view of Gasbarra et al. (US 4,529,089; hereinafter R2)
.
Claim 1 describes a baking container which is basically a metal box with handles and a lid which may be removed to put items into the box. A water capture platform having a longitudinal trough is placed into the box, at the bottom, and a baking panel that carries ice in the middle trough and pieces of dough in the outer troughs is put on the water capture platform. The legs on the baking panel create a space between the water capture platform and the baking panel. 
Method of using the baking container (claim 19) involves heating the baking box in an oven that causes melting of ice, and the resulting water drips down to the water capture platform at the bottom of the box which is converted to steam and raises to heat the dough pieces on the baking panel. After a predetermined steaming time, the lid of the box is removed and baking is continued to bake a bread with golden brown surface. 
R1 discloses a similar assembly comprising a box and a baking panel comprising a perforated surface area for placing a piece of dough. The surface together with the piece of dough are moved into a heated enclosure wherein the surface (i.e. panel) and the piece of dough are maintained for a predetermined period of time. During at least a portion of that period, steam raises through the perforation and the piece of dough is teamed. (Abstract, Fig. 1)
The steam enhances the raising or expansion of the dough by heating the air and CO2 in the dough and also by converting moisture in the dough to water vapor. (col. 4, par. 1)
The water compartments in the lower pan are longitudinally positioned. (Fig. 3). The bottom of the lower pan resembles the water capture panel as presently claimed. 
The system may be implemented in a continuous baking process. In this case the perforated surface is belt contained in an enclosure. The perforated belt divides the chamber into an upper section and a lower section. Steam is generated in the lower section and raises upwards. (col. 4, par. 2)
R1 discloses that in a batch process, the support surface in on an upper panel of a baking pan having a substantially sealed chamber communicating with the perforation. A predetermined amount of water is poured into the lower compartment 
The perforations of the upper baking panel are disposed in an array substantially conforming in size and shape to a loaf of bread. (col. 10, par. 2)
R1 also discloses a method of baking using the inventive assembly. Baking of an elongated piece of dough is taught. After placing a predetermined amount of water into the lower pan. The baking surface (panel) is placed on top of it and the elongated dough is placed on the perforations. Baking pan is then placed into a heated enclosure or oven having a preselected temperature. During the initial phase of baking steam is generated and causes cooking and expansion of the dough. (col. 10, last par. to col. 11, line 18)
R1 teaches of a second phase of baking wherein crust browning takes place. (col. 11, par. 2)
R1 uses water to produce steam for cooking a piece of dough. The water is poured into the lower pan that is heated in the oven causing generation of steam. However, R1 is silent to using ice to be the source of water for steam generation. 
R2 discloses a food container used for storing and heating frozen food. The package comprises a metal shell. A shaped baffle is disposed in the chamber into upper and lower compartments and has an extra compartment for holding a quantity of ice chips above the bottom wall. The compartment has a plurality of apertures for allowing the ice chips to descend into the lower compartment  to produce steam for assisting in the heating of the food. (Abstract)
R2 discloses that the ice chips melt gradually and provide water for steam generation. Furthermore, because of the gradual introduction of water and ice into the lower portion of the chamber, the ice is rapidly vaporized into steam to promote the most efficient and fast introduction of steam into the upper portion of the chamber. (col. 4, lines 5-18)
R2 also teaches of placing a cover the entire container. (col. 3, par. 1)
In summary, R1 discloses a cooking/baking container resembling the baking container as presently claimed.  A two-phase baking method is also taught by R1 wherein in the first phase a piece of dough is steamed for a predetermined period of time and in the second phase the steamed dough is baked to develop a golden brown surface. There are certain features of the presently claimed baking container which are not disclosed by R1. For instance providing a trough in the baking panel to contain ice for steam generation. However, R2 teaches of such technique by using ice chips for steam generation in order to steam a food material placed on the upper compartment of container. 
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the baking container design of R1 by providing a compartment in the baking panel for ice to generate steam as motivated by R2. As clearly explained/motivated by R2, the ice is rapidly vaporized into steam to promote the most efficient and fast introduction of steam into the upper portion of the chamber. (col. 4, lines 5-18)

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HAMID R BADR/Primary Examiner, Art Unit 1791